          Case 2:17-cv-02217-APG-NJK Document 66 Filed 07/01/20 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                                   DISTRICT OF NEVADA
10
11   SAM WRIGHT, et al.,                                 Case No.: 2:17-cv-02217-APG-NJK
12         Plaintiff(s),                                                Order
13   v.                                                             [Docket No. 65]
14   MECUM AUCTIONS,
15         Defendant(s).
16        Pending before the Court is a stipulation to continue the settlement conference, Docket No.
17 65, which is GRANTED. The settlement conference is hereby RESET for 9:30 a.m. on August
18 18, 2020. Settlement statements must be submitted by 3:00 p.m. on August 11, 2020.
19        IT IS SO ORDERED.
20        Dated: July 1, 2020
21                                                             ______________________________
                                                               Nancy J. Koppe
22                                                             United States Magistrate Judge
23
24
25
26
27
28

                                                   1
